
	

113 HRES 691 IH: Supporting the goals and ideals of National Community Gardening Awareness Month.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 691
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Ms. Matsui (for herself, Ms. McCollum, Ms. Norton, Mr. Moran, Ms. Pingree of Maine, Mr. McGovern, Mr. Blumenauer, and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of National Community Gardening Awareness Month.
	
	
		Whereas countless American families live with hunger every day;
		Whereas countless American families do not have access to fresh produce in their neighborhoods;
		Whereas community gardens conserve limited resources and promote sustainability;
		Whereas community gardens provide an important and nutritious source of fresh produce donations for
			 local food pantries and social service agencies;
		Whereas community gardens enable individuals to gain control over the quality, variety, and cost of
			 their food supply;
		Whereas community gardening encourages Americans of diverse cultural and economic backgrounds to
			 work together, foster a better sense of community, and improve the quality
			 of their lives;
		Whereas community-based youth and school gardening programs encourage personal self-esteem and a
			 healthy attitude toward learning;
		Whereas community gardening and greening projects provide a catalyst for neighborhood and community
			 development;
		Whereas community gardens reduce city heat and preserve open spaces for both present and future
			 generations;
		Whereas community gardens and other green spaces provide a more livable environment in American
			 municipalities and present a positive local image to a community's
			 residents and visitors; and
		Whereas August is an appropriate month to designate as National Community Gardening Awareness
			 Month: Now, therefore, be it
	
		That the House of Representatives supports the goals and ideals of National Community Gardening
			 Awareness Month, including—
			(1)raising awareness about the importance of community gardens and urban agriculture;
			(2)improving access to public land for the creation of sustainable food projects;
			(3)encouraging further growth of community gardens and other opportunities that increase food
			 self-reliance, improve fitness, contribute to a cleaner environment, and
			 enhance community development; and
			(4)supporting cooperative efforts among Federal, State, and local governments and nonprofit
			 organizations to promote the development and expansion of community
			 gardens and to increase their accessibility to disadvantaged population
			 groups.
			
